IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs May 8, 2001

                 STATE OF TENNESSEE v. JOE L. PATRICK, SR.

                    Appeal from the Circuit Court for Lauderdale County
                            No. 6130 Joe H. Walker, III, Judge



                     No. W2000-02998-CCA-R3-CD - Filed July 19, 2001



This is an appeal by the State of Tennessee as to whether the trial court erred in granting the
Appellee/Defendant’s motion to award program credits toward his release date from the Department
of Corrections. After docketing of this case on May 8, 2001, for disposition of the State’s appeal,
the State filed a motion to consider post-judgment fact pursuant to Tennessee Rules of Appellate
Procedures 14(a). After a review of the motion and the attached affidavit in support of the motion,
we granted the State’s motion. After a review of the entire record, and the motion for post-judgment
of fact, we find that the Defendant has been released from the Department of Corrections and, thus,
this appeal is dismissed.

                Tenn. R. App. P.3; Judgment of the Circuit Court is Affirmed.

L. TERRY LAFFERTY, SR. J., delivered the opinion of the court, in which ALAN E. GLENN, J., joined.
DAVID H. WELLES, J., not participating.

Julie K. Pillow, Somerville, Tennessee, for the appellee, Joe L. Patrick, Sr.

Paul G. Summers, Attorney General and Reporter; Mark E. Davidson, Assistant Attorney General;
and Tracey A. Brewer, Assistant District Attorney General, for the appellant, State of Tennessee.

                                             OPINION

         The record reflects that the Defendant was sentenced to eight (8) years in the Department of
Correction for the offense of aggravated sexual battery on February 26, 1996, by the trial court as
a result of a jury verdict. The transcript of legal arguments in this cause indicates the Defendant was
permitted to serve this sentence in the Lauderdale County Jail. On November 14, 2000, the
Defendant filed a motion to be awarded program credits on service of jail time pursuant to Tennessee
Code Annotated § 41-21-236, contending that while serving his sentence as a trustee in the Ripley
Criminal Justice Complex, the Department of Correction denied him eighty (80) days of credit
towards his sentence. At the conclusion of a hearing on the merits of the motion, the trial court
granted the Defendant’s motion and ordered the Department of Correction to award the Defendant
program credits toward his sentence. The State asserts that the trial court erred in granting the
Defendant’s motion, in that the validity of any sentence reduction credits must be addressed through
the avenues of the Uniform Administrative Procedures Act, Tenn. Code Ann. § 4-5-101, seq.

        Tennessee Rules of Appellate Procedures 14(a), provides that the Supreme Court, Court of
Appeals, or the Court of Criminal Appeals, on its motion or on motion of a party, may consider facts
concerning the action that occurred after judgment. Consideration of such facts lies in the discretion
of the appellate court. The State would ask this Court to consider certain actions taken by the
Department of Correction in awarding the Defendant 1,078 days of program and behavior credits
received from the Lauderdale County Jail, thus, resulting in the expiration of the Defendant’s
sentence. The Defendant was released from custody on March 2, 2001. In support of the motion,
the State filed the following affidavit:

                                           AFFIDAVIT

       I, Jeannetta Kimbro, Sentence Analyst II, Sentence Information Services, Tennessee
       Department of Correction, Nashville, Tennessee, do hereby certify that the following
       information is true and correct as maintained in the Tennessee Department of
       Correction records of Joe Patrick, TDOC #259732.

       Joe Patrick was sentenced out of Lauderdale County, Tennessee, on February 26,
       1996, case #6310, ct2 Aggravated Sexual Battery for 8 years.

       Mr. Patrick received a total of 1,078 days of Program and Behavior credits from
       Lauderdale County Jail as a matter of departmental policy (T.C.A. 41-21-236),
       unrelated to the order from the Circuit Court of Lauderdale County entered on
       November 14, 2000.

       He expired his sentence and was released from Lauderdale County Jail on March 2,
       2001.


                                               Jeannetta Kimbro, Sentence Analyst II
                                               Sentence Information Services

                                               Sworn and subscribed to before me this
                                               30th day of May, 2001.

                                               Betty Delk, Notary at Large




                                                 -2-
        In any event, the Defendant's sentence expired on March 2, 2001, at which time he was
released from the custody of the Department of Correction. Accordingly, this case is moot. See
McIntyre v. Trauber, 884 S.W.2d 134, 137 (Tenn. App. 1994) (“[a] case will generally be considered
moot if it no longer serves as a means to provide relief to the prevailing party”). A case that is moot
is no longer justiciable. Id. “Cases must be justiciable not only when they are first filed but must
also remain justiciable throughout the entire course of the litigation, including the appeal.” Id.

       Accordingly, the judgment of the trial court is affirmed.




                                                       L. TERRY LAFFERTY, SENIOR JUDGE




                                                 -3-